Citation Nr: 0533508	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-07 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1976 to 
September 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision, and was reopened and 
remanded for further development in February 2004.  In 
October 2003, the veteran testified before the undersigned at 
a travel board hearing

In a December 2002 statement in support of his claim, the 
veteran indicated that he wanted to apply for a non-service-
connected pension.  This matter has not been developed or 
certified for appeal and is not inextricably intertwined with 
the issue now before the Board.  Therefore, it is referred to 
the RO for appropriate action.


FINDING OF FACT

The preponderance of evidence relates the onset of the 
veteran's paranoid schizophrenia to his time in service.


CONCLUSION OF LAW

The criteria for service connection for paranoid 
schizophrenia are met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran testified at his hearing before the Board in 
October 2003 that he was arrested while in service on 
suspicion of rape and murder and incarcerated for a number of 
weeks before being released after the charges were dropped.  
While incarcerated, the veteran maintains that he began 
having hallucinations.  

Service medical records fail to reflect the onset of, or 
treatment for, any mental illness during the veteran's time 
on active duty.  A mental status evaluation in September 1976 
showed no significant mental illness, and the medical officer 
found him to be psychiatrically normal on his separation 
physical.  A discharge evaluation confirmed that the veteran 
had been incarcerated on rape and murder charges, and 
indicated that the charges had been dropped due to lack of 
evidence.  The veteran was honorably discharged from service 
in September 1976.  

In June 1986 the veteran was diagnosed with chronic, 
undifferentiated schizophrenia.  While this was the earliest 
post-service medical record in the veteran's claims file, 
both the veteran and his mother stated that he had undergone 
psychiatric treatment several months after being discharged, 
and the June 1986 record indicated that the veteran had a 
long history of mental illness.  A record from July 1986 
indicated that the veteran had been incarcerated from 1981 to 
1986 and that imprisonment appeared to have exacerbated his 
psychiatric condition as he was placed in solitary 
confinement for long periods of time due to aggressive 
tendencies.

Medical opinions have also linked the cause or onset of the 
veteran's psychiatric disorder to his time in service.  In 
November 2004, a clinical nurse who had been treating the 
veteran over the preceding five years indicated that she 
believed that it was more likely than not that the veteran's 
first psychotic break occurred while he was incarcerated in 
the service.  The nurse elaborated that the veteran had 
suffered from paranoid schizophrenia and symptoms of post 
traumatic stress disorder (PTSD) which was caused by the in-
service incarceration.

The veteran also underwent a VA examination in December 2004 
in an effort to ascertain the etiology of his paranoid 
schizophrenia.  The examiner noted both that the veteran had 
had four documented Article 15 incidents while in the 
service, and that he had a long history of psychiatric 
problems following service, leading to a diagnosis of 
paranoid schizophrenia roughly ten years after service.  
However, the examiner noted that the dearth of in-service 
records made it difficult to determine if the veteran's 
overall functioning changed in any way after the 
incarceration.  In determining the etiology of the veteran's 
paranoid schizophrenia, the examiner explained: 

For some youth, but not all, who develop 
schizophrenia, conduct problems are a precursor to 
the formal onset of the psychotic illness.  Given 
[the veteran's] chronic mental illness, it is 
likely that his conduct problems in high school 
and in the Army were precursors to his psychotic 
illness.  In both settings (high school and the 
Army), he broke rules, used poor judgment, did not 
modify his behavior in response to serious 
consequences, and was distrustful and suspicious 
of the motives of others . . . . It is possible 
that his psychosis began before or during his Army 
experience.  It is highly likely that his 
schizophrenia was active long before the initial 
diagnosis.  It is not possible to determine when 
the veteran's psychiatric illness manifested 
overtly.  However, it is at least as likely as not 
that [the veteran] was experiencing psychiatric 
illness while serving in the Army.   

The veteran has a current mental disability, the onset of 
which has been related to his time in the military by the 
opinions of two medical professionals.  While the VA examiner 
indicated that the psychotic illness either began in service 
or had begun before service, the nurse opined that the 
illness was more likely than not that it began in service.  
When taken together, and after resolving reasonable doubt in 
the veteran's favor, these opinions reflect that it was at 
least as likely as not that the veteran's paranoid 
schizophrenia began while he was in service.  Therefore, the 
Board finds that the preponderance of the evidence favors the 
claim for service connection of paranoid schizophrenia, and 
it is therefore granted.  38 U.S.C.A. § 5107.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for paranoid schizophrenia is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


